department of the treasury internal_revenue_service washington d c jul o2tps tax_exempt_and_government_entities_division u l jenn daninniiiok jeno danni iok jonon adnan iaiaek legend taxpayer a me ss ssrbnbbiek taxpayer b errrerrrrrrrrrrrrr amount d eerrrerercerrrcrrrr amount e me e sees sadik plan x eh sra rssnbnbo corporation s hss rrp s sree company f brod dd dd odode company c be s sss sinai individual m ge hss r deb sdddddeeek dear kkekkkekekkekeekkeekkeke this is in response to your letter dated date a supplemented by correspondence dated date in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested krkkekerekrekrererererererereerer _ respectively prior to their termination of employment taxpayer a and taxpayer a and taxpayer b terminated employment with corporation sdollar_figure and taxpayer b were participants in plan x a code sec_401 plan maintained by corporation s company f the administrator of plan x to close their plan x accounts and distribute those amounts so that they could make rollovers to individual_retirement_arrangements ira taxpayer a and taxpayer b asked in november in during this time taxpayer a and taxpayer b assert that they met with individual m a representative of company c concerning the distributions they anticipated receiving from plan x taxpayer a and taxpayer b further assert that individual m informed them that as long as they did not deposit amount d and amount e in non-ira accounts or otherwise cash the checks there was no time requirement for completing a rollover subsequently a distribution in the amount of amount d was made from plan x to taxpayer a in and a distribution in the amount of amount e was made to taxpayer b in the check received by taxpayer a is payable to the order of company c tr ra fbo taxpayer a the check received by taxpayer b is payable to the order of company c tr ira fbo taxpayer b on the advice of individual m concerning the absence of a time requirement for completing a rollover taxpayer a and taxpayer b put both checks in a safe deposit box late in the summer o7 _ taxpayer a and taxpayer b attempted to complete tax-free rollovers and were informed that rollover iras could not be established because the 60-day time period for completing the rollovers had expired taxpayer a and taxpayer b assert that the checks in the amount of amount d and amount e have not been cashed and remain in their personal possession based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d and amount e from plan x sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxabie to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a krkekekekeeererkrereekererererer q y a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 kekkkkekekekkerkekkeekrkeekeeekekekekkee yq y q revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case a distribution in the amount of amount d was made to taxpayer a and a distribution in the amount of amount e was made to taxpayer b i sec_2002 as supported by the forms 1099-r submitted with their request for a ruling and further supported by copies of the checks issued by company f taxpayer a and taxpayer b assert that at the time they received the distributions from plan x it was their intent to establish iras as evidenced by the fact that the distribution checks issued by company f were made payable to company c tr ira fbo taxpayer a and taxpayer b respectively taxpayer a and taxpayer b assert that they have not cashed or otherwise used amount d and amount e and that the distribution checks received from plan x remain in their personal possession therefore assuming that the distribution of amount d and amount e qualify as eligible rollover distributions under code sec_402 pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d and amount e from plan x taxpayer a and taxpayer b are granted a period of days from the date of this ruling to rollover amount d and amount e to iras provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions we conclude that the 60-day rollover requirement is waived and that amount d and amount e will be considered valid rollover_contributions within the meaning of code sec_402 this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 a of the code this letter assumes that plan x satisfies the requirements for qualification under code sec_401 a at all times relevant to this transaction no opinion is expressed as to whether the distributions from plan x qualify as eligible rollover distributions under code sec_402 this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent rerkkkekeeekkeeeeeeeeeeeeeeeeeeeer q if you have any questions regarding this letter please contact era aker iir iii eri rear rra rr sf ‘t eps ral t eaten eek ee rr rrr sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
